Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 06/04/2021 have been fully considered and are persuasive.  

Allowable Subject Matter
3.	Claims 1-20 are allowed
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references disclose the general subject matter recited in independent claims 1, 8 and 15. 

A.	US Publication No. 2019/0036965 A1, Luo provide a computing system include a computing device, and an internet-of-things (IOT) device. The computing device include hardware such as processing devices (e.g., processors, central processing units (CPUs), memory (e.g., random access memory (RAM), storage devices (e.g., hard-disk drive (HDD), solid-state drive (SSD), etc.), and other hardware devices (e.g., sound card, video card, etc.).



C.	 (Pub. No.: US 2018/0261224 A1) Huang et al.  Provide with developments of wireless networks and smart phones, it becomes a trend for Internet of Things (IoT) that measured data, like electricity or heartbeat, are recorded and wirelessly transmitted to the mobile phone or tablet computer, so that users can check or analyze the measured data. Moreover, along with the developments of smart home systems, home appliances may be remotely operated through mobile phones, thereby improving the convenience in daily life. 

D.	 Pub. No.: US 2017/0070890 A1, Luff et al. provides server transmits a manifest to the IoT device 1. As above, the manifest may comprise information such as hash data, secret protocol data or function data. The IoT device may then process the manifest, whereby it may, for example, derive paths, groups, 

Reasons for Allowance 
6.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…a processor, internet-of- things development data representative of development data to be used to manufacture an internet-of-things device; in response to the receiving the internet-of-things development data, applying, by the network equipment, a first hash function to the internet-of-things development data to encrypt the internet-of-things development data, resulting in encrypted data, wherein the first hash function is associated with a manufacturer identity; in response to the applying the first hash function, applying, by the network equipment device, a second hash function to the encrypted data to decrypt the encrypted data, resulting in decrypted data, wherein the second hash function is associated with a carrier identity; in response to applying the second hash function, matching, by the network equipment, the first hash function to the second hash function, resulting in a hash function match; and based on the hash function match, receiving, by the network equipment , carrier certification 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,8 and 15. For this reason, the specific claim limitations recited in independent claim 60 taken as whole are found to be novel and allowable.

7.	 The dependent claims 2-7, 9-14 and 16-20, which are dependent on the above independent claims 1, 8 and 15 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
June 11, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434